DETAILED ACTION
Specification Objections
The reference (6,88,534 B2) cited in paragraph 5 is missing a digit/number. It should be amended to read as 6,885,345 B2. Correction or clarification is required.

Claim Objections
Claim 3, line 1, “The antenna of claim 1” lacks antecedent basis. It should be amended to read as -- The antenna assembly of claim 1 --. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. (US 6,323,809) in view of Hafenrichter et al. (US 10,658,758).
Regarding claims 1-2 and 6-11, Maloney discloses an antenna assembly (Figs. 1 & 15), comprising a planar structure that minimizes the reflection from a proximate reflective surface over a wide band and over a wide range of incident angles (Abstract; and claims 1-2), the planar structure comprising:
a first planar layer and a second planar layer, each having a plurality of first areas and a plurality of second areas, the first areas being more conductive than the second areas (claim 1, lines 2-4 of Maloney),

wherein the first and second areas are configured and arranged so that the planar layer can communicate electromagnetic energy wirelessly in a specific direction to the planar layer when an electrical connection is made to at least one of the first areas (claim 1, lines 9-13 of Maloney),
Maloney further discloses the claimed features of claim 2 (see, claim 2 of Maloney),
Maloney further discloses the claimed features of claims 6-11 (see, claim 3 of Maloney). 
Maloney does not discloses the features “wherein the first planar layer is positioned on top of the second planar layer, the respective second areas of second planar layer aligned with a corresponding second area of the first planar layer” as cited in claim 1. 
However, Hafenrichter discloses an antenna assembly (Title) comprising: a first planar layer (14) is positioned on top of a second planar layer (grid 16), the respective second areas of second planar layer aligned with a corresponding second area of the first planar layer (see, Fig. 1 and line 50 of col. 3 to line 24 of col. 4).
Therefore, the combination of Maloney and Hafenrichter would have been obvious to a person having ordinary skill in the art at the filing date of the claimed invention to modify the antenna assembly as taught by Maloney by inserting/adding a second planar layer (grid 16) below the first planar layer (claim 1 of Maloney) in order to provide support to the first planar layer (line 63 of col. 3 to line 8 of col. 4 of Hafenrichter). 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Neither Maloney nor Hafenrichter teaches or suggests an antenna assembly that includes a finite ground plane that acts as the proximate reflective surface and an endfire antenna, wherein said planar structure is positioned proximate to the finite ground plane and the endfire antenna.  
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809